UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period :	October 1, 2014 — September 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam American Government Income Fund Annual report 9 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 62 About the Trustees 63 Officers 65 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: As we turn the page on the first three quarters of 2015, we look toward the final weeks of the year and early 2016. Global stock markets corrected during the summer months, as the S&P 500 Index dropped by more than 10% below its 52-week high over several volatile trading days, and major indexes abroad fell at the same time. The major triggering event was an unexpected decision by the Peoples Bank of China to devalue its currency by a modest amount. The move prompted concern that Chinas economy might be weaker than thought and could pose risks to the world economy. The U.S. economy may continue to feel some effects from weaker growth abroad. Certain companies in the S&P 500, for example, may find overseas earnings crimped by reduced demand and a strong dollar. However, there are still a number of bright spots. U.S. gross domestic product growth reached a rate of 3.9% during the second quarter, the unemployment rate has fallen since the start of the year, and consumer confidence has risen in recent months. The United States and other regions of the world might continue on different paths in the months to come, shaping a complex array of investment opportunities and risks. You may find it reassuring to know that Putnams experienced portfolio managers have a global research framework to guide their investment decisions. The interview in the following pages provides an overview of your funds performance for the reporting period ended September 30, 2015, as well as an outlook for the coming months. The recent upswing in volatility may prompt you to consult with your financial advisor, whose experience and knowledge can help you gain perspective on market movements and keep you on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 American Government Income Fund Interview with your fund’s portfolio manager Mike, what was the bond market environment like during the 12-month reporting period ended September30, 2015? Interest rates were volatile during the reporting period, but ended lower than where they started, driven in part by periods of strong demand for longer-maturity U.S. Treasuries and other government securities. The yield on the benchmark 10-year U.S. Treasury began the period at 2.44%, moved lower through January, trended higher until late June, then generally declined over the remainder of the period. At period-end, the 10-year yield was 2.04%. The early-period rate volatility was not surprising, given that the Federal Reserve [Fed] had just ended its bond-buying program in October2014 and the European Central Bank [ECB] officially announced its version of quantitative easing in January2015. Market volatility was further fueled at various points during the period by unsteady commodity prices, uncertainty about the timing of a Fed rate increase, and concern about weak economic data overseas. Uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial markets in June, and bonds suffered across the board. The negative effects caused by this lack of clarity lingered until August when eurozone finance ministers approved an €86 billion [$96 billion] bailout package for Greece. The bailout marked the end of six months of turbulent negotiations between the country This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. American Government Income Fund 5 and its creditors, other eurozone countries, and the International Monetary Fund. We saw a broad retreat from risk assets during the final three months of the period, resulting from concerns about the pace of growth in China and elsewhere overseas. China surprised the financial markets with its mid-August decision to weaken the yuan. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a sell-off in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. Within what turned out to be a relatively risk-averse environment overall, U.S. government bonds generated the best returns while high-yield bonds, emerging-market debt, and other areas of the global markets carrying greater risk fared the worst. The fund lagged both its benchmark and the average return of its Lipper peer group. What factors hampered its relative performance? Our interest-rate and yield-curve positioning was the primary detractor versus the benchmark. The fund was defensively positioned for a rising-rate environment, resulting in an overall duration — a key measure of interest-rate sensitivity — that was shorter than that of the benchmark. Additionally, we positioned the portfolio to benefit from a steeper Treasury yield curve. Unfortunately, because rates generally moved lower during the period and the yield curve became flatter, this strategy worked against the fund’s relative performance. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], modestly detracted from relative performance. In January, the Obama administration announced that the Federal Housing Administration would reduce the Allocations are shown as a percentage of the fund’s net assets as of 9/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and any interest accruals. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. Holdings and allocations may vary over time. 6 American Government Income Fund annual mortgage insurance premiums it charges to borrowers making small down payments. Investors reacted to this development by pricing in the possibility of faster mortgage prepayment speeds, which dampened the returns of existing prepayment-sensitive mortgage-backed securities. Furthermore, this announcement came as Treasury yields were sharply declining, compounding the negatives for IO CMOs. IO CMOs rebounded as interest rates rose in May and June, then traded lower again during the final three months of the reporting period. Even though mortgage refinancing activity remained subdued, IO CMO yield spreads are sensitive to interest-rate movements, and lower rates across the yield curve caused them to underperform during the latter months of the period. IO CMOs were also hurt by an overall flight from risk by investors. Which strategies helped performance versus the benchmark? Various tactical trades that were designed to benefit from the difference between current mortgage rates and Treasury yields aided the fund’s relative performance. What is your current view of the housing market? Sales of newly built homes reached their highest level since 2008 in August, indicating that demand for housing has been strengthening as we head into fall. According to the Commerce Department, sales of new, single-family homes rose by nearly 6% to a seasonally adjusted annual rate of 552,000. The latest figures mark a new post-recession high, and, in our view, provide evidence that low interest rates and stronger job creation are supporting demand for new housing. Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. American Government Income Fund 7 New-home construction — which includes single- and multi-family units — fell 3% in August from a month earlier, to a seasonally adjusted annual rate of 1.1 million units. However, new applications for building permits for single-family homes, a bellwether for forthcoming construction, rose to 699,000, the highest since January2008, suggesting that new residential construction may begin to trend higher. Overall, we think trends in the housing market are encouraging. In our view, these data indicate that the formation of new housing units may be accelerating toward what we consider to be a more normal annual rate of between 1.2 million and 1.5 million units. And while most of the new households being formed are renters, we believe there is still enough positive momentum in the housing market for us to realize value from our investment activities in the mortgage market. The fund trimmed its per - share dividend during the period. What factors led to that decision? In June2015, we shaved the fund’s dividend per class A share from $0.021 to $0.020. This slight reduction became necessary due to lower available yields across the fixed-income market sectors in which the fund can invest. Similar reductions were made to other share classes. How did you use derivatives during the period? We used interest-rate swaps and U.S. Treasury futures to hedge the risks inherent in the fund’s duration and yield-curve positioning. We also employed interest-rate swaps to isolate the prepayment risk associated with our CMO and mortgage pass-through holdings, and to help manage overall downside risk. Additionally, swaptions were used to hedge duration and convexity, isolate prepayment risk, and manage downside risks. In an effort to hedge sector exposure and This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges may vary over time. A negative number represents cash to be allocated to to-be-announced (TBA) agency pass-through mortgage-backed securities, which the fund has agreed to purchase. 8 American Government Income Fund gain exposure to specific sectors, total return swaps were used. What is your outlook for the months ahead, and how will it affect the fund’s positioning? The recent and significant sell-offs in asset markets around the world have raised concern that global growth is weakening. While market deterioration is unsettling, we don’t believe the recent downturns portend a slowdown in U.S. growth. In our view, the U.S. economy has been returning to a more normal expansion following years of positive but tepid growth. The nation’s gross domestic product, the broadest measure of economic output, grew at a 3.9% seasonally adjusted annual rate in the second quarter, after a paltry 0.6% pace in the first quarter. By the end of the period, unemployment had reached its lowest level since early 2008. And recent data indicate that consumer spending, a major growth driver, has been improving. Given what we see as a normalizing growth backdrop in the United States, we think policy interest rates are too low. Consequently, we believe the Fed is likely to begin raising the federal funds rate in the near future. As for fund positioning, in light of our expectations for stronger growth and higher U.S. interest rates, we plan to continue de-emphasizing interest-rate risk by keeping the portfolio’s duration below that of the benchmark. We have continued to find prepayment risk attractive, given the prospect of higher interest rates, and will continue to seek opportunities in IO CMOs. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. American Government Income Fund 9 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. IN THE NEWS Emerging and developing economies —which make up more than half of the world’s GDP —have experienced a growth contraction year to date. Depressed oil prices, large capital outflows, and currency weakness are some contributing factors to lower-than-expected GDP growth rates. The International Monetary Fund (IMF), in its latest World Economic Outlook , trimmed its global growth forecast by 0.2% to 3.1% for 2015. The IMF’s outlook appears to be particularly cautious for Brazil and Canada, both of which are in recession and reliant on commodity exports. In the report, the IMF cut its previous output projections for Brazil by 1.5% for 2015 and 1.7% for 2016. Canada’s GDP was reduced by half a percentage point for this year and 0.4 percentage point for 2016. In the advanced economies of the United States and the eurozone, the IMF predicts a moderate increase in GDP growth. Its U.S. forecast calls for 2.6% growth this year and 2.8% next year. Geopolitical risks, such as ongoing events around Ukraine, the Middle East, and parts of Africa, are also factors that should be closely watched, according to the IMF report. 10 American Government Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/12) (7/2/12) (7/2/01) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.07% 5.93% 5.82% 5.82% 5.28% 5.28% 5.77% 5.65% 5.81% 6.19% 6.21% 6.19% 10 years 58.62 52.27 49.35 49.35 47.14 47.14 54.61 49.59 54.71 62.71 63.28 62.74 Annual average 4.72 4.29 4.09 4.09 3.94 3.94 4.45 4.11 4.46 4.99 5.03 4.99 5 years 10.84 6.41 6.72 5.01 6.69 6.69 9.43 5.88 9.37 12.18 12.57 12.19 Annual average 2.08 1.25 1.31 0.98 1.30 1.30 1.82 1.15 1.81 2.32 2.40 2.33 3 years 2.68 –1.43 0.42 –2.46 0.38 0.38 1.94 –1.37 1.86 3.50 3.84 3.51 Annual average 0.89 –0.48 0.14 –0.83 0.13 0.13 0.64 –0.46 0.62 1.15 1.26 1.16 1 year 0.18 –3.83 –0.67 –5.53 –0.66 –1.64 –0.20 –3.44 –0.20 0.33 0.55 0.45 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. American Government Income Fund 11 Comparative index returns For periods ended 9/30/15 Lipper General Barclays Government U.S. Government Funds Bond Index category average* Annual average (life of fund) 6.95% 6.03% 10 years 51.89 43.67 Annual average 4.27 3.64 5 years 12.98 11.40 Annual average 2.47 2.15 3 years 3.95 2.14 Annual average 1.30 0.70 1 year 3.68 2.55 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/15, there were 104, 101, 96, 77, and 7 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,935 and $14,714, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,959. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $15,471, $16,271, $16,328, and $16,274, respectively, and no contingent deferred sales charges would apply. 12 American Government Income Fund Fund price and distribution information For the 12-month period ended 9/30/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.248 $0.182 $0.182 $0.224 $0.224 $0.272 $0.281 $0.272 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/14 $9.08 $9.46 $9.01 $9.05 $9.16 $9.47 $9.10 $9.07 $9.06 $9.06 9/30/15 8.85 9.22 8.77 8.81 8.92 9.22 8.86 8.83 8.83 8.83 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.71% 2.60% 2.05% 2.04% 2.42% 2.34% 2.44% 2.99% 3.13% 2.99% Current 30-day SEC yield 2 N/A 1.67 0.99 0.99 N/A 1.44 1.48 2.02 2.09 1.98 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/14 0.88% 1.63% 1.63% 1.13% 1.13% 0.61% 0.54% 0.63% Annualized expense ratio for the six-month period ended 9/30/15* 0.89% 1.64% 1.64% 1.14% 1.14% 0.61% 0.54% 0.64% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. American Government Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2015, to September 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.43 $8.15 $8.14 $5.67 $5.67 $3.04 $2.69 $3.19 Ending value (after expenses) $985.80 $982.10 $981.00 $983.60 $983.40 $986.00 $987.70 $987.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2015, use the following calculation method. To find the value of your investment on April 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.51 $8.29 $8.29 $5.77 $5.77 $3.09 $2.74 $3.24 Ending value (after expenses) $1,020.61 $1,016.85 $1,016.85 $1,019.35 $1,019.35 $1,022.01 $1,022.36 $1,021.86 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 American Government Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their American Government Income Fund 15 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2015, Putnam employees had approximately $476,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 American Government Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. American Government Income Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 18 American Government Income Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most American Government Income Fund 19 funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality 20 American Government Income Fund of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper General U.S. Government Funds) for the one-year, three-­year and five-year periods ended December 31, 2014 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 109, 104 and 97 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. American Government Income Fund 21 Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 American Government Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. American Government Income Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam American Government Income Fund (the “fund”) at September 30, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 9, 2015 24 American Government Income Fund The fund’s portfolio 9/30/15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (94.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (15.1%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $3 $3 5s, TBA, October 1, 2045 4,000,000 4,331,250 4.687s, June 20, 2045 ## 140,088 158,450 4.674s, April 20, 2065 1,598,104 1,805,023 4.667s, May 20, 2045 ## 1,930,348 2,180,162 4.656s, May 20, 2045 3,140,607 3,546,040 4.655s, May 20, 2045 1,883,023 2,128,171 4.654s, June 20, 2045 1,371,048 1,549,885 4.634s, June 20, 2045 1,372,540 1,549,248 4.598s, May 20, 2045 3,139,185 3,535,633 4.554s, May 20, 2045 696,871 784,193 4.524s, June 20, 2065 ## 316,372 354,865 4.516s, June 20, 2045 ## 295,037 330,789 4 1/2s, with due dates from December 20, 2040 to August 20, 2045 8,040,836 8,769,138 4.491s, August 20, 2045 1,125,000 1,266,648 4.468s, May 20, 2065 ## 602,620 672,945 4.413s, June 20, 2065 ## 147,076 164,151 4s, with due dates from July 20, 2044 to August 20, 2045 8,991,928 9,677,778 3 1/2s, with due dates from January 20, 2045 to August 20, 2045 25,170,980 26,422,840 3 1/2s, TBA, October 1, 2045 3,000,000 3,142,500 3s, TBA, October 1, 2045 6,000,000 6,121,875 U.S. Government Agency Mortgage Obligations (79.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 427,818 503,586 6s, September 1, 2021 5,058 5,505 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 98,362 104,619 4 1/2s, with due dates from January 1, 2037 to May 1, 2044 2,123,811 2,378,954 3 1/2s, with due dates from August 1, 2043 to March 1, 2045 12,243,603 12,818,734 3s, March 1, 2043 806,310 817,806 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 6,383 6,548 6s, January 1, 2038 1,442,609 1,646,027 6s, with due dates from July 1, 2016 to August 1, 2022 597,900 650,454 6s, TBA, October 1, 2045 4,000,000 4,520,000 5 1/2s, with due dates from February 1, 2035 to January 1, 2038 5,305,733 5,949,772 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 171,018 182,660 5 1/2s, TBA, October 1, 2045 5,000,000 5,585,938 5s, March 1, 2021 10,643 11,331 4 1/2s, with due dates from March 1, 2039 to February 1, 2044 929,957 1,033,154 4 1/2s, TBA, November 1, 2045 20,000,000 21,656,250 4 1/2s, TBA, October 1, 2045 20,000,000 21,681,250 4s, with due dates from July 1, 2042 to February 1, 2045 32,176,125 34,637,150 4s, with due dates from May 1, 2019 to September 1, 2020 47,148 49,376 3 1/2s, with due dates from March 1, 2043 to October 1, 2045 ## 12,564,728 13,149,381 American Government Income Fund 25 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (94.7%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, November 1, 2045 $7,000,000 $7,275,625 3 1/2s, TBA, October 1, 2045 32,000,000 33,375,002 3s, with due dates from December 1, 2042 to May 1, 2045 48,259,380 49,025,362 3s, TBA, November 1, 2045 97,000,000 97,924,531 3s, TBA, October 1, 2045 97,000,000 98,288,276 Total U.S. government and agency mortgage obligations (cost $490,604,976) U.S. TREASURY OBLIGATIONS (28.6%)* Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $12,085,000 $16,582,886 6 1/4s, August 15, 2023 17,682,000 23,391,698 4 1/2s, August 15, 2039 ∆ § 42,774,000 55,828,124 U.S. Treasury Notes 0 5/8s, May 31, 2017 ∆ 52,927,000 52,967,055 Total U.S. treasury obligations (cost $140,528,406) MORTGAGE-BACKED SECURITIES (23.9%)* Principal amount Value Agency collateralized mortgage obligations (23.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.774s, 2032 $62,603 $89,947 IFB Ser. 3408, Class EK, 24.962s, 2037 328,218 516,457 IFB Ser. 2976, Class LC, 23.663s, 2035 111,339 175,621 IFB Ser. 2979, Class AS, 23.516s, 2034 34,278 38,947 IFB Ser. 3072, Class SM, 23.039s, 2035 320,946 482,674 IFB Ser. 3072, Class SB, 22.893s, 2035 261,423 391,690 IFB Ser. 3249, Class PS, 21.593s, 2036 151,413 222,990 IFB Ser. 3065, Class DC, 19.24s, 2035 1,839,409 2,737,722 IFB Ser. 2990, Class LB, 16.418s, 2034 414,454 558,555 IFB Ser. 3232, Class KS, IO, 6.093s, 2036 1,665,621 256,610 IFB Ser. 4136, Class ES, IO, 6.043s, 2042 3,665,355 690,333 IFB Ser. 315, Class S1, IO, 5.713s, 2043 4,001,643 1,042,248 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,449,832 663,748 Ser. 4018, Class DI, IO, 4 1/2s, 2041 4,959,663 764,383 Ser. 4329, Class MI, IO, 4 1/2s, 2026 5,563,490 664,169 Ser. 4116, Class MI, IO, 4s, 2042 7,645,256 1,452,828 Ser. 4019, Class JI, IO, 4s, 2041 5,872,439 899,070 Ser. 3996, Class IK, IO, 4s, 2039 6,378,882 818,685 Ser. 4165, Class AI, IO, 3 1/2s, 2043 3,236,930 527,361 Ser. 303, Class C19, IO, 3 1/2s, 2043 2,907,934 571,647 Ser. 4150, IO, 3 1/2s, 2043 3,724,402 752,270 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 7,201,857 1,022,194 Ser. 4122, Class AI, IO, 3 1/2s, 2042 4,926,280 656,644 Ser. 4199, Class CI, IO, 3 1/2s, 2037 4,976,285 545,401 Ser. 304, IO, 3 1/2s, 2027 6,232,704 688,215 Ser. 304, Class C37, IO, 3 1/2s, 2027 4,616,624 496,933 26 American Government Income Fund MORTGAGE-BACKED SECURITIES (23.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation FRB Ser. T-57, Class 2A1, 3.266s, 2043 $1,129 $1,103 Ser. 4150, Class DI, IO, 3s, 2043 5,712,849 737,315 Ser. 4141, Class PI, IO, 3s, 2042 4,701,113 571,937 Ser. 4158, Class TI, IO, 3s, 2042 10,932,003 1,379,291 Ser. 4165, Class TI, IO, 3s, 2042 12,118,780 1,457,889 Ser. 4171, Class NI, IO, 3s, 2042 8,262,670 943,680 Ser. 4183, Class MI, IO, 3s, 2042 3,849,406 457,309 Ser. 4201, Class JI, IO, 3s, 2041 7,693,313 875,745 Ser. 4215, Class EI, IO, 3s, 2032 5,596,573 675,663 Ser. 3939, Class EI, IO, 3s, 2026 5,979,803 491,673 Ser. 315, PO, zero%, 2043 12,882,722 10,126,983 Ser. 3835, Class FO, PO, zero%, 2041 7,626,022 6,713,416 Ser. 3391, PO, zero%, 2037 85,618 78,095 Ser. 3300, PO, zero%, 2037 51,426 45,079 Ser. 3210, PO, zero%, 2036 19,419 18,523 Ser. 3326, Class WF, zero%, 2035 14,577 12,026 FRB Ser. 3117, Class AF, zero%, 2036 7,853 6,314 FRB Ser. 3036, Class AS, zero%, 2035 3,209 2,980 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.737s, 2036 252,998 495,304 IFB Ser. 05-74, Class NK, 26.531s, 2035 91,657 150,470 IFB Ser. 06-8, Class HP, 23.856s, 2036 288,945 458,152 IFB Ser. 05-45, Class DA, 23.709s, 2035 510,556 784,508 IFB Ser. 07-53, Class SP, 23.489s, 2037 369,725 579,483 IFB Ser. 08-24, Class SP, 22.572s, 2038 2,178,062 3,200,250 IFB Ser. 05-122, Class SE, 22.421s, 2035 477,940 707,575 IFB Ser. 05-75, Class GS, 19.668s, 2035 307,993 428,564 IFB Ser. 05-106, Class JC, 19.523s, 2035 478,308 737,746 IFB Ser. 05-83, Class QP, 16.89s, 2034 133,500 176,425 IFB Ser. 11-4, Class CS, 12.512s, 2040 1,125,022 1,352,717 IFB Ser. 13-103, Class SK, IO, 5.726s, 2043 2,314,178 596,976 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,975,355 555,844 Ser. 418, Class C24, IO, 4s, 2043 3,460,634 711,701 Ser. 12-118, Class PI, IO, 4s, 2042 4,256,024 786,692 Ser. 12-96, Class PI, IO, 4s, 2041 3,291,854 516,657 Ser. 12-62, Class MI, IO, 4s, 2041 3,478,918 505,880 Ser. 409, Class C16, IO, 4s, 2040 5,453,897 976,482 Ser. 12-104, Class HI, IO, 4s, 2027 6,622,430 872,508 FRB Ser. 03-W14, Class 2A, 3.569s, 2043 1,101 1,101 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 6,523,010 969,841 Ser. 418, Class C15, IO, 3 1/2s, 2043 7,620,027 1,520,880 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 2,551,686 349,964 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 5,548,595 947,972 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 6,915,330 1,070,770 Ser. 417, Class C19, IO, 3 1/2s, 2033 4,528,287 669,553 FRB Ser. 03-W11, Class A1, 3.471s, 2033 45 47 FRB Ser. 03-W3, Class 1A4, 3.415s, 2042 1,932 1,893 American Government Income Fund 27 MORTGAGE-BACKED SECURITIES (23.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association FRB Ser. 04-W7, Class A2, 3.374s, 2034 $527 $542 Ser. 13-55, Class IK, IO, 3s, 2043 4,035,909 547,754 Ser. 13-6, Class JI, IO, 3s, 2043 10,419,747 1,222,692 Ser. 12-151, Class PI, IO, 3s, 2043 3,585,819 460,061 Ser. 13-8, Class NI, IO, 3s, 2042 5,451,932 662,504 Ser. 12-145, Class TI, IO, 3s, 2042 4,360,669 419,932 Ser. 13-35, Class IP, IO, 3s, 2042 3,172,803 335,747 Ser. 13-55, Class PI, IO, 3s, 2042 7,270,786 775,139 Ser. 13-53, Class JI, IO, 3s, 2041 5,000,346 591,141 Ser. 13-23, Class PI, IO, 3s, 2041 4,751,811 409,274 Ser. 13-30, Class IP, IO, 3s, 2041 6,825,086 624,427 Ser. 13-23, Class LI, IO, 3s, 2041 4,313,029 388,129 Ser. 14-28, Class AI, IO, 3s, 2040 5,118,933 610,473 FRB Ser. 04-W2, Class 4A, 2.746s, 2044 875 908 FRB Ser. 07-95, Class A3, 0.444s, 2036 11,444,382 10,986,607 FRB Ser. 01-50, Class B1, IO, 0.399s, 2041 6,515,472 77,371 Ser. 01-79, Class BI, IO, 0.304s, 2045 1,336,654 13,367 Ser. 08-53, Class DO, PO, zero%, 2038 234,050 213,800 Ser. 07-64, Class LO, PO, zero%, 2037 61,095 56,748 Ser. 07-44, Class CO, PO, zero%, 2037 107,347 97,845 Ser. 08-36, Class OV, PO, zero%, 2036 37,638 35,271 FRB Ser. 88-12, Class B, zero%, 2018 1,631 1,595 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.496s, 2036 4,332,782 599,830 IFB Ser. 11-70, Class SN, IO, 5.691s, 2041 1,231,318 221,674 Ser. 14-133, Class IP, IO, 5s, 2044 3,725,152 791,110 Ser. 13-51, Class QI, IO, 5s, 2043 5,011,041 968,885 Ser. 13-3, Class IT, IO, 5s, 2043 2,949,320 559,666 Ser. 13-6, Class OI, IO, 5s, 2043 1,348,404 275,533 Ser. 13-16, Class IB, IO, 5s, 2040 1,966,428 109,820 Ser. 10-35, Class UI, IO, 5s, 2040 5,432,618 1,035,088 Ser. 10-9, Class UI, IO, 5s, 2040 10,010,845 1,898,587 Ser. 09-121, Class UI, IO, 5s, 2039 5,305,122 1,045,215 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 729,380 130,639 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 3,413,759 611,677 Ser. 12-129, IO, 4 1/2s, 2042 5,141,274 1,174,164 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 3,316,366 451,225 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 8,511,847 1,498,170 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,702,647 462,131 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,845,364 314,275 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 4,518,548 1,093,940 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 2,516,413 94,642 Ser. 15-94, IO, 4s, 2045 1,137,958 303,061 Ser. 15-53, Class MI, IO, 4s, 2045 3,973,390 916,633 Ser. 15-40, IO, 4s, 2045 3,178,042 769,626 Ser. 13-165, Class IL, IO, 4s, 2043 2,134,502 366,579 Ser. 12-56, Class IB, IO, 4s, 2042 6,484,012 1,112,893 28 American Government Income Fund MORTGAGE-BACKED SECURITIES (23.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-47, Class CI, IO, 4s, 2042 $2,844,412 $480,197 Ser. 14-104, IO, 4s, 2042 6,069,880 1,073,155 Ser. 14-4, Class IK, IO, 4s, 2039 3,829,419 495,527 Ser. 11-71, Class IK, IO, 4s, 2039 4,263,951 516,220 Ser. 10-114, Class MI, IO, 4s, 2039 6,778,537 717,440 Ser. 14-182, Class BI, IO, 4s, 2039 3,780,425 604,868 Ser. 10-116, Class QI, IO, 4s, 2034 901,762 15,781 Ser. 15-138, Class AI, IO, 3 1/2s, 2045 1,714,000 235,144 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,028,410 833,850 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,711,143 486,865 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,544,156 485,266 Ser. 12-136, IO, 3 1/2s, 2042 6,082,922 1,349,496 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 3,063,768 436,158 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 3,976,511 524,502 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 2,829,434 226,459 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 3,025,685 445,532 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 7,704,655 1,139,750 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 3,624,575 392,215 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 12,899,961 861,201 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 9,283,419 1,229,496 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 7,349,960 1,082,208 Ser. 14-160, Class IB, IO, 3s, 2040 7,879,172 808,403 Ser. 14-141, Class CI, IO, 3s, 2040 4,953,437 530,880 Ser. 14-44, Class IC, IO, 3s, 2028 6,139,293 613,395 Ser. 15-H20, Class CI, IO, 2.251s, 2065 15,197,734 1,856,973 FRB Ser. 15-H16, Class XI, IO, 2.228s, 2065 4,889,500 611,188 Ser. 15-H22, Class AI, IO, 2.15s, 2045 17,794,000 2,096,133 Ser. BOA-H72, Class HI, IO, 2.015s, 2045 ## 10,517,000 917,082 Ser. 15-H10, Class HI, IO, 2.005s, 2065 14,557,187 1,753,704 Ser. 15-H23, Class TI, IO, 1.869s, 2065 F 9,529,000 1,205,532 FRB Ser. 11-H07, Class FI, IO, 1.231s, 2061 35,305,311 1,842,584 Ser. 10-158, Class OP, PO, zero%, 2040 300,000 245,952 Ser. 10-151, Class KO, PO, zero%, 2037 401,710 363,717 Ser. 06-36, Class OD, PO, zero%, 2036 4,931 4,268 Total mortgage-backed securities (cost $127,399,993) PURCHASED SWAP OPTIONS OUTSTANDING (1.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $175,335,000 $7,013 Barclays Bank PLC 2.055/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.055 36,370,800 322,609 American Government Income Fund 29 PURCHASED SWAP OPTIONS OUTSTANDING (1.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value Citibank, N.A. 2.12/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.12 $36,370,800 $465,910 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 66,054,500 23,780 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 8,741,100 554,186 2.07125/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.07125 54,556,200 519,921 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 8,741,100 323,718 (2.42875)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.42875 54,556,200 11,457 Goldman Sachs International 2.155/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.155 72,741,600 984,921 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 72,741,600 904,906 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 164,133,800 451,368 1.992/3 month USD-LIBOR-BBA/Oct-25 Oct-15/1.992 72,741,600 437,177 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 11,904,425 236,541 (2.234)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.234 72,741,600 122,933 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 72,741,600 70,559 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 66,054,500 18,495 (2.49)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.49 72,741,600 73 JPMorgan Chase Bank N.A. 2.0775/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.0775 72,741,600 731,781 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 87,151,800 328,561 Total purchased swap options outstanding (cost $6,765,206) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $18,000,000 $150,948 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 18,000,000 139,986 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 18,000,000 125,280 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 18,000,000 113,544 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.25 18,000,000 118,530 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.13 18,000,000 107,154 Total purchased options outstanding (cost $1,473,750) SHORT-TERM INVESTMENTS (11.6%)* Principal amount/shares Value Federal Home Loan Banks unsec. discount notes 0.08%, October 2, 2015 $10,000,000 $9,999,979 Federal Home Loan Banks unsec. discount notes 0.16%, November 4, 2015 5,000,000 4,999,268 Federal Home Loan Banks unsec. discount notes 0.20%, December 2, 2015 730,000 729,862 30 American Government Income Fund SHORT-TERM INVESTMENTS (11.6%)* cont. Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% L Shares 43,052,962 $43,052,962 U.S. Treasury Bills 0.02%, October 1, 2015 $230,000 230,000 U.S. Treasury Bills 0.03%, October 15, 2015 # 570,000 569,994 U.S. Treasury Bills 0.03%, October 22, 2015 # 160,000 159,997 U.S. Treasury Bills 0.03%, October 8, 2015 # 470,000 469,998 U.S. Treasury Bills 0.15%, January 14, 2016 # 9,000 9,000 U.S. Treasury Bills 0.16%, February 11, 2016 # 206,000 205,981 Total short-term investments (cost $60,426,828) TOTAL INVESTMENTS Total investments (cost $827,199,159) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2014 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $519,317,321. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $366,492,243 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. American Government Income Fund 31 FUTURES CONTRACTS OUTSTANDING at 9/30/15 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 93 $14,632,969 Dec-15 $135,027 U.S. Treasury Bond Ultra 30 yr (Long) 21 $3,368,531 Dec-15 22,618 U.S. Treasury Note 2 yr (Long) 99 21,684,094 Dec-15 34,069 U.S. Treasury Note 5 yr (Long) 912 109,910,250 Dec-15 813,084 U.S. Treasury Note 10 yr (Short) 182 23,429,656 Dec-15 (89,643) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/15 (premiums $7,858,906) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $175,335,000 $1,753 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 43,833,750 9,205 Barclays Bank PLC (2.235)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.235 18,185,400 377,166 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 66,054,500 5,284 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 66,054,500 9,908 (2.31)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.31 18,185,400 491,552 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 27,278,100 36,280 (2.25)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 27,278,100 596,026 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 8,741,100 890,639 Goldman Sachs International 2.3225/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 36,370,800 727 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 132,109,000 11,890 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 11,904,425 51,189 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 36,370,800 125,479 2.113/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 36,370,800 160,395 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 164,133,800 188,754 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 164,133,800 303,648 (2.113)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 36,370,800 441,178 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 36,370,800 936,548 (2.3225)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 36,370,800 1,036,568 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 87,151,800 169,946 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 87,151,800 243,154 (2.2625)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.2625 36,370,800 833,982 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,128,000 795,188 Total 32 American Government Income Fund WRITTEN OPTIONS OUTSTANDING at 9/30/15 (premiums $1,445,625) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $18,000,000 $77,436 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 18,000,000 71,280 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 18,000,000 70,884 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 18,000,000 63,450 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 18,000,000 37,458 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.98 18,000,000 33,966 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 18,000,000 32,562 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 18,000,000 30,546 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.25 18,000,000 43,002 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.13 18,000,000 38,754 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.25 18,000,000 13,158 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.13 18,000,000 10,998 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/15 Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $8,784,325 $(215,242) $23,630 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 8,784,325 (223,201) (9,311) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 17,510,800 (115,781) (34,689) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 35,021,500 (246,026) (83,736) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 8,784,325 (233,733) (103,998) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 8,784,325 (245,961) (131,475) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 38,475,300 254,899 198,456 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 38,475,300 245,961 181,257 American Government Income Fund 33 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/15 cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 $35,021,500 $107,236 $(22,064) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 70,043,000 224,138 (33,270) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 38,475,300 221,514 (121,197) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 38,475,300 219,309 (167,368) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/15 (proceeds receivable $193,354,375) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, October 1, 2045 $20,000,000 10/14/15 $21,681,250 Federal National Mortgage Association, 4s, October 1, 2045 22,000,000 10/14/15 23,464,375 Federal National Mortgage Association, 3 1/2s, October 1, 2045 32,000,000 10/14/15 33,375,002 Federal National Mortgage Association, 3s, October 1, 2045 97,000,000 10/14/15 98,288,276 Government National Mortgage Association, 4 1/2s, October 1, 2045 6,000,000 10/21/15 6,446,250 Government National Mortgage Association, 4s, October 1, 2045 2,000,000 10/21/15 2,130,312 Government National Mortgage Association, 3 1/2s, October 1, 2045 8,000,000 10/21/15 8,380,000 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $18,039,000 $(93,933) 9/30/25 3 month USD- 2.1575% $153,073 LIBOR-BBA 18,039,000 247,004 9/30/25 2.3975% 3 month USD- (402,950) LIBOR-BBA 18,039,000 (158,873) 9/30/25 3 month USD- 2.2775% 289,616 LIBOR-BBA 462,921,000 E 2,358,336 12/16/17 1.25% 3 month USD- (1,194,120) LIBOR-BBA 22,235,000 E (135,368) 12/16/25 3 month USD- 2.35% 450,413 LIBOR-BBA 27,278,100 226,048 9/29/25 2.235% 3 month USD- (346,084) LIBOR-BBA 34 American Government Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,092,700 $181,545 9/29/45 2.703% 3 month USD- $(164,124) LIBOR-BBA 198,849,000 E 310,329 12/16/20 1.70% 3 month USD- (1,814,175) LIBOR-BBA 16,589,000 E 39,152 12/16/45 3 month USD- 2.70% 571,262 LIBOR-BBA 18,078,000 (238) 9/29/25 2.162% 3 month USD- (256,566) LIBOR-BBA 9,462,000 (125) 9/30/25 2.07% 3 month USD- (52,634) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,650,054 $— 1/12/40 4.50% (1 month Synthetic MBX Index $2,692 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,742,119 — 1/12/42 4.00% (1 month Synthetic TRS Index (15,147) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,225,100 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,630) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,956,007 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,210 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,742,869 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,763 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,427,687 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (19,940) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,369,965 — 1/12/41 5.00% (1 month Synthetic MBX Index 12,797 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,646,290 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,014 USD-LIBOR) 5.00% 30 year Fannie Mae pools 332,500 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,443 USD-LIBOR) 4.00% 30 year Fannie Mae pools American Government Income Fund 35 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $790,803 $— 1/12/41 5.00% (1 month Synthetic MBX Index $1,373 USD-LIBOR) 5.00% 30 year Fannie Mae pools 997,649 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,732 USD-LIBOR) 5.00% 30 year Fannie Mae pools 683,811 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,186) USD-LIBOR) 6.00% 30 year Fannie Mae pools 7,215,635 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (17,071) USD-LIBOR 6.50% 30 year Fannie Mae pools 9,028,722 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,678 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,766,950 — 1/12/40 4.00% (1 month Synthetic MBX Index 12,005 USD-LIBOR) 4.00% 30 year Fannie Mae pools 68,745 — 1/12/38 6.50% (1 month Synthetic TRS Index (507) USD-LIBOR) 6.50% 30 year Fannie Mae pools 610,894 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,061 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,433,206 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,132) USD-LIBOR) 4.00% 30 year Fannie Mae pools 653,723 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,646 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 15,962,382 — 1/12/41 5.00% (1 month Synthetic MBX Index 27,715 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,045,567 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,206) USD-LIBOR 6.50% 30 year Fannie Mae pools 519,448 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,759) USD-LIBOR) 4.00% 30 year Fannie Mae pools 313,469 — 1/12/40 5.00% (1 month Synthetic MBX Index 446 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,426,378 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,327 USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,507,354 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,563 USD-LIBOR) 5.00% 30 year Fannie Mae pools 36 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $78,921 $— 1/12/40 5.00% (1 month Synthetic MBX Index $112 USD-LIBOR) 5.00% 30 year Fannie Mae pools 256,051 — 1/12/40 5.00% (1 month Synthetic MBX Index 365 USD-LIBOR) 5.00% 30 year Fannie Mae pools 185,554 — 1/12/40 5.00% (1 month Synthetic MBX Index 264 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,156,793 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (21,664) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,534,001 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (9,691) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,339,276 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,841) USD-LIBOR 5.50% 30 year Fannie Mae pools 669,669 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (921) USD-LIBOR 5.50% 30 year Fannie Mae pools 669,669 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (921) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,343,889 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,847) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,490,358 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,798) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,343,889 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,847) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,166,800 — 1/12/38 6.50% (1 month Synthetic TRS Index (8,611) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,683,164 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,688) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,293,951 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 16,634 USD-LIBOR 5.00% 30 year Fannie Mae pools 883,605 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,091) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,045,203 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,815 USD-LIBOR) 5.00% 30 year Fannie Mae pools American Government Income Fund 37 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $5,011,052 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(11,856) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,362,342 — 1/12/43 3.50% (1 month Synthetic TRS Index (9,649) USD-LIBOR) 3.50% 30 year Fannie Mae pools Citibank, N.A. 1,214,139 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,108 USD-LIBOR) 5.00% 30 year Fannie Mae pools 132,022 — 1/12/41 5.00% (1 month Synthetic MBX Index 229 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 332,550 — 1/12/41 5.00% (1 month Synthetic MBX Index 577 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,889,547 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 24,291 USD-LIBOR 5.00% 30 year Fannie Mae pools 3,719,562 — 1/12/41 4.00% (1 month Synthetic TRS Index (34,080) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,612,998 — 1/12/44 3.50% (1 month Synthetic TRS Index (19,325) USD-LIBOR) 3.50% 30 year Fannie Mae pools 969,527 — 1/12/43 3.50% (1 month Synthetic TRS Index (6,867) USD-LIBOR) 3.50% 30 year Fannie Mae pools 165,645 — 1/12/43 3.50% (1 month Synthetic TRS Index (1,173) USD-LIBOR) 3.50% 30 year Fannie Mae pools Goldman Sachs International 1,754,821 — 1/12/38 6.50% (1 month Synthetic TRS Index (12,951) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,353,714 — 1/12/38 6.50% (1 month Synthetic TRS Index (9,991) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,614,567 — 1/12/39 6.00% (1 month Synthetic TRS Index (41,748) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,700,326 — 1/12/38 6.50% (1 month Synthetic TRS Index (12,549) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,094,660 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,846 USD-LIBOR) 5.00% 30 year Fannie Mae pools 38 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $4,323,003 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(37,586) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,323,003 — 1/12/42 4.00% (1 month Synthetic TRS Index (37,586) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,511,784 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,942) USD-LIBOR 6.50% 30 year Fannie Mae pools 943,620 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,232) USD-LIBOR 6.50% 30 year Fannie Mae pools 978,582 — 1/12/40 4.00% (1 month Synthetic TRS Index (8,659) USD-LIBOR) 4.00% 30 year Fannie Mae pools 295,894 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,677) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,030,127 — 1/12/39 6.00% (1 month Synthetic TRS Index (18,367) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,337,924 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,165) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,440,898 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,141) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,605,521 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,799) USD-LIBOR 6.50% 30 year Fannie Mae pools 127,605 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (302) USD-LIBOR 6.50% 30 year Fannie Mae pools 340,194 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (805) USD-LIBOR 6.50% 30 year Fannie Mae pools 669,219 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,939) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,923,121 — 1/12/38 6.50% (1 month Synthetic TRS Index (14,193) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,847,764 — 1/12/42 4.00% (1 month Synthetic TRS Index (24,759) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,179,233 — 1/12/42 4.00% (1 month Synthetic TRS Index (27,641) USD-LIBOR) 4.00% 30 year Fannie Mae pools American Government Income Fund 39 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,133,170 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(28,346) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,529,541 — 1/12/42 4.00% (1 month Synthetic TRS Index (30,687) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,630,397 — 1/12/41 4.00% (1 month Synthetic TRS Index (24,101) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,538,684 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 32,636 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 227,816 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,087) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,630,397 — 1/12/41 4.00% (1 month Synthetic TRS Index (24,101) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,538,351 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 32,631 USD-LIBOR 5.00% 30 year Fannie Mae pools Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $—­ $116,742,319 $7,523,530 Purchased options outstanding —­ 755,442 —­ Purchased swap options outstanding —­ 6,515,909 —­ U.S. government and agency mortgage obligations —­ 491,768,878 —­ U.S. treasury obligations —­ 148,769,763 —­ Short-term investments 43,052,962 17,374,079 —­ Totals by level 40 American Government Income Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $915,155 $—­ $—­ Written options outstanding —­ (523,494) —­ Written swap options outstanding —­ (7,716,459) —­ Forward premium swap option contracts —­ (303,765) —­ TBA sale commitments —­ (193,765,465) —­ Interest rate swap contracts —­ (5,740,166) —­ Total return swap contracts —­ (384,829) —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ transfers transfers Balance Investments as of discounts/ Realized (deprecia- into out of as of in securities: 9/30/14 premiums gain/(loss) tion)# Purchases Sales Level 3† Level 3† 9/30/15 Mortgage- backed securities $— $(138,996) $— $103,484 $7,559,042 $— $— $— $7,523,530 Totals: $— $— $— $— $— † Transfers, if any, during the reporting period are accounted for using the end of period market value. # Includes $103,484 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Level 3 securities which are fair valued by Putnam, are not material to the fund. The accompanying notes are an integral part of these financial statements. American Government Income Fund 41 Statement of assets and liabilities 9/30/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $784,146,197) $789,449,920 Affiliated issuers (identified cost $43,052,962) (Note 5) 43,052,962 Cash 1 Interest and other receivables 3,077,613 Receivable for shares of the fund sold 615,100 Receivable for investments sold 3,479,119 Receivable for sales of delayed delivery securities (Note 1) 123,395,170 Receivable for variation margin (Note 1) 441,789 Unrealized appreciation on forward premium swap option contracts (Note 1) 403,343 Unrealized appreciation on OTC swap contracts (Note 1) 234,973 Prepaid assets 38,687 Total assets LIABILITIES Payable for investments purchased 617,414 Payable for purchases of delayed delivery securities (Note 1) 238,847,618 Payable for shares of the fund repurchased 652,182 Payable for compensation of Manager (Note 2) 168,127 Payable for custodian fees (Note 2) 28,892 Payable for investor servicing fees (Note 2) 133,997 Payable for Trustee compensation and expenses (Note 2) 251,464 Payable for administrative services (Note 2) 1,727 Payable for distribution fees (Note 2) 305,804 Payable for variation margin (Note 1) 339,935 Unrealized depreciation on OTC swap contracts (Note 1) 619,802 Unrealized depreciation on forward premium swap option contracts (Note 1) 707,108 Written options outstanding, at value (premiums $9,304,531) (Notes 1 and 3) 8,239,953 TBA sale commitments, at value (proceeds receivable $193,354,375) (Note 1) 193,765,465 Other accrued expenses 191,868 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $556,914,980 Undistributed net investment income (Note 1) 4,581,438 Accumulated net realized loss on investments (Note 1) (45,596,580) Net unrealized appreciation of investments 3,417,483 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 42 American Government Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($440,591,357 divided by 49,803,421 shares) $8.85 Offering price per class A share (100/96.00 of $8.85)* $9.22 Net asset value and offering price per class B share ($5,292,157 divided by 603,478 shares)** $8.77 Net asset value and offering price per class C share ($15,412,502 divided by 1,749,380 shares)** $8.81 Net asset value and redemption price per class M share ($1,464,523 divided by 164,137 shares) $8.92 Offering price per class M share (100/96.75 of $8.92)† $9.22 Net asset value, offering price and redemption price per class R share ($5,423,110 divided by 611,821 shares) $8.86 Net asset value, offering price and redemption price per class R5 share ($678,929 divided by 76,848 shares) $8.83 Net asset value, offering price and redemption price per class R6 share ($4,358,663 divided by 493,892 shares) $8.83 Net asset value, offering price and redemption price per class Y share ($46,096,080 divided by 5,222,955 shares) $8.83 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. American Government Income Fund 43 Statement of operations Year ended 9/30/15 INVESTMENT INCOME Interest (including interest income of $72,500 from investments in affiliated issuers) (Note 5) $13,526,895 Total investment income EXPENSES Compensation of Manager (Note 2) 2,098,180 Investor servicing fees (Note 2) 798,274 Custodian fees (Note 2) 79,161 Trustee compensation and expenses (Note 2) 19,765 Distribution fees (Note 2) 1,413,899 Administrative services (Note 2) 13,731 Other 388,055 Total expenses Expense reduction (Note 2) (1,806) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 405,881 Net realized loss on swap contracts (Note 1) (6,650,039) Net realized gain on futures contracts (Note 1) 2,173,218 Net realized gain on written options (Notes 1 and 3) 5,202,485 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (8,945,329) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 44 American Government Income Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/15 Year ended 9/30/14 Operations: Net investment income $8,717,636 $11,167,405 Net realized gain (loss) on investments 1,131,545 (3,990,547) Net unrealized appreciation (depreciation) of investments (8,945,329) 14,239,935 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,748,606) (11,628,934) Class B (121,382) (119,706) Class C (305,576) (228,092) Class M (36,076) (29,297) Class R (156,201) (148,133) Class R5 (19,994) (4,209) Class R6 (141,105) (67,900) Class Y (1,261,521) (647,640) Decrease from capital share transactions (Note 4) (30,477,719) (21,876,596) Total decrease in net assets NET ASSETS Beginning of year 563,681,649 577,015,363 End of year (including undistributed net investment income of $4,581,438 and $10,632,711, respectively) The accompanying notes are an integral part of these financial statements. American Government Income Fund 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees reimbursements end of period­ value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ September 30, 2015­ $9.08­ .15­ (.13) .02­ (.25) —­ —­ —­ $8.85­ .18­ $440,591­ .88­ 1.62­ 970 ­ e September 30, 2014­ 8.95­ .19­ .15­ .34­ (.21) —­ —­ —­ 9.08­ 3.85­ 493,752­ .88­ 2.07­ 597 ­ e September 30, 2013­ 9.23­ .16­ (.28) (.16) —­ —­ —­ 8.95­ 518,546­ .87­ 1.76­ 533 f September 30, 2012­ 9.83­ .14­ .08­ .22­ (.34) (.48) —­ —­ 9.23­ 2.48­ 647,310­ .87­ 1.51­ 345 f September 30, 2011­ 10.28­ .26­ .23­ .49­ (.27) (.67) —­ — ­ d 9.83­ 5.34­ 682,118­ .85­ 2.70­ 402 f Class B­ September 30, 2015­ $9.01­ .08­ (.14) (.18) —­ —­ —­ $8.77­ $5,292­ 1.63­ .86­ 970 ­ e September 30, 2014­ 8.87­ .12­ .16­ .28­ (.14) —­ —­ —­ 9.01­ 3.22­ 6,698­ 1.63­ 1.33­ 597 ­ e September 30, 2013­ 9.15­ .09­ (.28) (.09) —­ —­ —­ 8.87­ 8,898­ 1.62­ .98­ 533 f September 30, 2012­ 9.75­ .07­ .08­ .15­ (.27) (.48) —­ —­ 9.15­ 1.73­ 14,017­ 1.62­ .75­ 345 f September 30, 2011­ 10.21­ .19­ .22­ .41­ (.20) (.67) —­ — ­ d 9.75­ 4.47­ 13,446­ 1.60­ 1.98­ 402 f Class C­ September 30, 2015­ $9.05­ .08­ (.14) (.18) —­ —­ —­ $8.81­ $15,413­ 1.63­ .88­ 970 ­ e September 30, 2014­ 8.91­ .12­ .16­ .28­ (.14) —­ —­ —­ 9.05­ 3.19­ 14,298­ 1.63­ 1.33­ 597 ­ e September 30, 2013­ 9.19­ .09­ (.28) (.09) —­ —­ —­ 8.91­ 17,232­ 1.62­ .97­ 533 f September 30, 2012­ 9.79­ .07­ .08­ .15­ (.27) (.48) —­ —­ 9.19­ 1.75­ 31,003­ 1.62­ .72­ 345 f September 30, 2011­ 10.25­ .19­ .22­ .41­ (.20) (.67) —­ —­ d 9.79­ 4.46­ 23,256­ 1.60­ 1.95­ 402 f Class M­ September 30, 2015­ $9.16­ .13­ (.15) (.22) —­ —­ —­ $8.92­ $1,465­ 1.13­ 1.38­ 970­ e September 30, 2014­ 9.02­ .17­ .16­ .33­ (.19) —­ —­ —­ 9.16­ 3.66­ 1,403­ 1.13­ 1.82­ 597 ­ e September 30, 2013­ 9.29­ .13­ (.27) (.13) —­ —­ —­ 9.02­ 1,476­ 1.12­ 1.41­ 533 f September 30, 2012­ 9.89­ .12­ .08­ .20­ (.32) (.48) —­ —­ 9.29­ 2.20­ 2,750­ 1.12­ 1.25­ 345 f September 30, 2011­ 10.34­ .24­ .23­ .47­ (.25) (.67) —­ —­ d 9.89­ 5.05­ 2,743­ 1.10­ 2.44­ 402 f Class R­ September 30, 2015­ $9.10­ .12­ (.14) (.22) —­ —­ —­ $8.86­ $5,423­ 1.13­ 1.37­ 970 ­ e September 30, 2014­ 8.96­ .17­ .16­ .33­ (.19) —­ —­ —­ 9.10­ 3.69­ 6,341­ 1.13­ 1.83­ 597­ e September 30, 2013­ 9.24­ .14­ (.28) (.14) —­ —­ —­ 8.96­ 7,712­ 1.12­ 1.52­ 533 f September 30, 2012­ 9.84­ .12­ .08­ .20­ (.32) (.48) —­ —­ 9.24­ 2.20­ 8,542­ 1.12­ 1.24­ 345 f September 30, 2011­ 10.29­ .23­ .24­ .47­ (.25) (.67) —­ — ­ d 9.84­ 5.06­ 6,189­ 1.10­ 2.32­ 402 f Class R5­ September 30, 2015­ $9.07­ .17­ (.14) .03­ (.27) —­ —­ —­ $8.83­ .33­ $679­ .60­ 1.91­ 970­ e September 30, 2014­ 8.93­ .18­ .20­ .38­ (.24) —­ —­ —­ 9.07­ 4.25­ 599­ .60­ 1.98­ 597­ e September 30, 2013­ 9.21­ .19­ (.29) (.18) —­ —­ —­ 8.93­ 10­ .59­ 2.05­ 533 f September 30, 2012† 9.22­ .03­ .01­ .04­ (.05) —­ —­ —­ 9.21­ * 10­ .15* .28* 345 f Class R6­ September 30, 2015­ $9.06­ .18­ (.13) .05­ (.28) —­ —­ —­ $8.83­ .55­ $4,359­ .53­ 1.98­ 970 ­ e September 30, 2014­ 8.93­ .21­ .17­ .38­ (.25) —­ —­ —­ 9.06­ 4.24­ 4,024­ .53­ 2.37­ 597 ­ e September 30, 2013­ 9.21­ .21­ (.29) (.20) —­ —­ —­ 8.93­ 2,452­ .52­ 2.38­ 533 f September 30, 2012† 9.22­ .03­ .02­ .05­ (.06) —­ —­ —­ 9.21­ * 10­ .13* .30* 345 f Class Y­ September 30, 2015­ $9.06­ .17­ (.13) .04­ (.27) —­ —­ —­ $8.83­ .45­ $46,096­ .63­ 1.89­ 970­ e September 30, 2014­ 8.93­ .21­ .16­ .37­ (.24) —­ —­ —­ 9.06­ 4.14­ 36,568­ .63­ 2.31­ 597 ­ e September 30, 2013­ 9.21­ .18­ (.28) (.18) —­ —­ —­ 8.93­ 20,689­ .62­ 1.99­ 533 f September 30, 2012­ 9.81­ .16­ .08­ .24­ (.36) (.48) —­ —­ 9.21­ 2.75­ 30,489­ .62­ 1.69­ 345 f September 30, 2011­ 10.27­ .29­ .22­ .51­ (.30) (.67) —­ — ­ d 9.81­ 5.50­ 17,776­ .60­ 2.94­ 402 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 46 American Government Income Fund American Government Income Fund 47 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 1,141% September 30, 2012 1,152 September 30, 2011 1,067 The accompanying notes are an integral part of these financial statements. 48 American Government Income Fund Notes to financial statements 9/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2014 through September 30, 2015. Putnam American Government Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Effective November 1, 2015, Class M shares will no longer pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. American Government Income Fund 49 Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying 50 American Government Income Fund instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk, and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. American Government Income Fund 51 Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. 52 American Government Income Fund Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,657,196 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,651,569 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At September 30, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $40,661,641 $— $40,661,641 American Government Income Fund 53 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $2,739,775 recognized during the period between November 1, 2014 and September 30, 2015 to its fiscal year ending September 30, 2016. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals, from unrealized gains and losses on certain futures contracts, from straddle loss deferrals, from income on swap contracts, and from interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $21,552 to increase undistributed net investment income, and $21,552 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $18,493,802 Unrealized depreciation (14,033,793) Net unrealized appreciation 4,460,009 Undistributed ordinary income 4,615,246 Capital loss carryforward (40,661,641) Post-October capital loss deferral (2,739,775) Cost for federal income tax purposes $828,042,873 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through January 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each 54 American Government Income Fund fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $690,737 ClassR5 795 ClassB 8,875 ClassR6 2,253 ClassC 22,570 ClassY 61,446 ClassM 2,184 Total ClassR 9,414 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,806 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $302, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,163,287 ClassM 7,341 ClassB 59,828 ClassR 31,681 ClassC 151,762 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $20,245 and $57 from the sale of classA and classM shares, respectively, and received $6,727 and $652 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5 and no monies on classA and classM redemptions, respectively. American Government Income Fund 55 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $5,142,038,598 $4,992,307,163 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $488,610,700 $3,178,437 $150,000,000 $1,126,406 Options opened 5,831,334,995 36,851,393 1,238,000,000 7,220,859 Options exercised (505,638,900) (4,478,117) — — Options expired (1,092,461,325) (7,253,696) (284,000,000) (1,361,093) Options closed (3,104,625,695) (20,439,111) (888,000,000) (5,540,547) Written options outstanding at the end of the reporting period $1,617,219,775 $7,858,906 $216,000,000 $1,445,625 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/15 Year ended 9/30/14 ClassA Shares Amount Shares Amount Shares sold 7,257,461 $65,726,898 7,804,578 $70,750,797 Shares issued in connection with reinvestment of distributions 1,154,454 10,422,240 1,064,941 9,635,821 8,411,915 76,149,138 8,869,519 80,386,618 Shares repurchased (12,970,903) (117,600,362) (12,475,607) (112,862,868) Net decrease Year ended 9/30/15 Year ended 9/30/14 ClassB Shares Amount Shares Amount Shares sold 94,701 $849,150 77,757 $699,678 Shares issued in connection with reinvestment of distributions 11,931 106,836 11,251 100,965 106,632 955,986 89,008 800,643 Shares repurchased (246,812) (2,214,727) (348,344) (3,122,563) Net decrease 56 American Government Income Fund Year ended 9/30/15 Year ended 9/30/14 ClassC Shares Amount Shares Amount Shares sold 670,568 $6,027,553 390,220 $3,525,683 Shares issued in connection with reinvestment of distributions 29,902 268,864 21,690 195,547 700,470 6,296,417 411,910 3,721,230 Shares repurchased (531,299) (4,770,149) (765,557) (6,880,712) Net increase (decrease) Year ended 9/30/15 Year ended 9/30/14 ClassM Shares Amount Shares Amount Shares sold 22,773 $208,169 12,637 $115,190 Shares issued in connection with reinvestment of distributions 3,231 29,405 2,555 23,306 26,004 237,574 15,192 138,496 Shares repurchased (15,054) (137,168) (25,700) (234,155) Net increase (decrease) Year ended 9/30/15 Year ended 9/30/14 ClassR Shares Amount Shares Amount Shares sold 155,738 $1,411,926 185,003 $1,677,791 Shares issued in connection with reinvestment of distributions 17,271 156,190 16,336 148,093 173,009 1,568,116 201,339 1,825,884 Shares repurchased (258,117) (2,325,243) (365,248) (3,307,899) Net decrease Year ended 9/30/15 Year ended 9/30/14 ClassR5 Shares Amount Shares Amount Shares sold 16,018 $145,174 64,440 $587,679 Shares issued in connection with reinvestment of distributions 2,219 19,994 464 4,209 18,237 165,168 64,904 591,888 Shares repurchased (7,388) (66,763) (18) (158) Net increase Year ended 9/30/15 Year ended 9/30/14 ClassR6 Shares Amount Shares Amount Shares sold 156,289 $1,418,288 217,074 $1,973,049 Shares issued in connection with reinvestment of distributions 15,677 141,105 7,518 67,900 171,966 1,559,393 224,592 2,040,949 Shares repurchased (122,100) (1,098,143) (55,275) (496,446) Net increase American Government Income Fund 57 Year ended 9/30/15 Year ended 9/30/14 ClassY Shares Amount Shares Amount Shares sold 5,103,706 $46,003,346 3,649,478 $32,992,293 Shares issued in connection with reinvestment of distributions 115,049 1,034,987 63,603 574,488 5,218,755 47,038,333 3,713,081 33,566,781 Shares repurchased (4,031,422) (36,235,289) (1,995,034) (18,044,284) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,178 1.5% 10,402 ClassR6 1,182 0.2 10,437 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $102,642,994 $201,805,620 $261,395,652 $72,500 $43,052,962 Totals * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $98,500,000 Purchased swap option contracts (contract amount) $1,166,500,000 Written TBA commitment option contracts (contract amount) (Note 3) $187,200,000 Written swap option contracts (contract amount) (Note 3) $1,098,400,000 Futures contracts (number of contracts) 1,000 Centrally cleared interest rate swap contracts (notional) $1,132,200,000 OTC total return swap contracts (notional) $217,300,000 58 American Government Income Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation $10,727,851* depreciation $17,210,058* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(1,675,021) $2,173,218 $(6,650,039) $(6,151,842) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(215,142) $272,040 $(3,472,219) $(3,415,321) Total American Government Income Fund 59 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $441,789 $— $— $— $— $— $441,789 OTC Total return swap contracts* # — 133,655 — 2,337 24,868 41,482 32,631 — 234,973 Futures contracts § — Forward premium swap option contracts # — 403,343 — 403,343 Purchased swap options** # 7,013 322,609 — 489,690 1,409,282 3,226,973 1,060,342 — 6,515,909 Purchased options** # — 755,442 — 755,442 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 191,680 — 191,680 OTC Total return swap contracts* # — 171,003 — — 61,445 361,166 26,188 — 619,802 Futures contracts § — 148,255 148,255 Forward premium swap option contracts # — 707,108 — 707,108 Written swap options # 10,958 377,166 — 506,744 1,522,945 3,256,376 2,042,270 — 7,716,459 Written options # — 523,494 — 523,494 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $(91,905) $— $— $(122,093) $(345,262) $(1,047,302) $— Net amount $(3,945) $— $250,109 $(14,717) $(28,147) $(3,825) $— $(148,255) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements.\ § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 60 American Government Income Fund American Government Income Fund 61 Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $9,074,678 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 62 American Government Income Fund About the Trustees Independent Trustees American Government Income Fund 63 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 64 American Government Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. American Government Income Fund 65 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 66 American Government Income Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. American Government Income Fund 67 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 68 American Government Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek PricewaterhouseCoopers LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam American Government Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta,, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2015	$124,321	$ — $9,479	$ — September 30, 2014	$121,404	$ — $9,031	$ — For the fiscal years ended September 30, 2015 and September 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $689,155 and $585,205 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
